DETAILED ACTION
This action is responsive to communication filed on 10/06/2021. The current pending claims are 1 – 7.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the combination as claimed including a flush toilet to discharge waste by a water pressure caused by a head of flush water within a bowl without substantially using a siphon action having a discharge flow passage includes an ascending flow passage ascending rearward from the lower portion of the bowl and a descending flow passage descending from a downstream end of the ascending flow passage to the discharge opening; and the descending flow passage of the discharge flow passage includes a bottom surface and a guiding portion formed on a rear side of the bottom surface, the guide portion being configured to guide the wastewater flowing horizontally on the bottom surface toward the discharge opening to be directed to either a left or right side of the center of the discharge opening so that the wastewater flows into the discharge opening while deviating from the center of the discharge opening and a self-siphonage can be suppressed from occurring within the discharge flow passage and the external discharge pipe was neither found alone nor rendered obvious by the most relevant prior art of record. Regarding claim 5, the combination as claimed including a flush toilet to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754